           Case 1:21-cv-01768-LGS Document 11 Filed 05/07/21 Page 1 of 3




                                                             NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                             ATTORNEYS AND COUNSELORS AT LAW

                                                             280 Park Avenue | 15th Floor West
    Alan F. Kaufman                                          New York, NY 10017
    T 646.428.2616                                           T 646.428.2600 F 646.428.2610
    alan.kaufman@nelsonmullins.com                           nelsonmullins.com



                                                     May 7, 2021

Via ECF
Honorable Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:      Johnathon Householder v. Thunder Bridge Acquisition II, Ltd., et al.
                 Case No. 1:21-cv-01768-LGS

Dear Judge Schofield:

       Our firm represents Defendants, Thunder Bridge Acquisition II, Ltd. (“Thunder Bridge”)
and Gary Simanson, David E. Mangum, Mary Anne Gillespie, Robert Hartheimer, Stewart
Paperin, and Allerd Derk Stikker (“Individual Defendants”) (collectively “Defendants”), in the
above-referenced matter. We respectfully write to request the Court enter a briefing schedule for
Defendants’ anticipated motion to dismiss Plaintiff Johnathon Householder’s Complaint dated
March 1, 2021 (“Complaint”) pursuant to Federal Rules of Civil Procedure 12(b)(3) and (6).1

        By way of background, Thunder Bridge is a special purpose acquisition company
(“SPAC”) that was “formed to raise funds in a public stock offering for the purpose of purchasing
a private business.” Brandon Schumacher, A New Development in Private Equity: The Rise and
Progression of Special Purpose Acquisition Companies in Europe and Asia, 40 NW. J. INT’L L. &
BUS. 391, 397 (2020). Typically, a SPAC raises funds through an initial public offering and then
has a specific timeframe of 18 to 24 months to acquire a company using those funds. Id. “If a
target is found, investors in the SPAC ‘have a pre-acquisition choice either to get their money
back, or to remain as ‘shareholders of the now-public firm.’” Id. In other words, a SPAC
shareholder who does not approve of a proposed merger with the target company has a right “to
liquidate his investment in the SPAC” and receive his or her “full investment back before the deal
takes place.” Id. at 398.

       In this securities action, Plaintiff alleges that Defendants misinformed shareholders,
including himself, in order to secure votes on an upcoming proposed merger between Thunder

1
  This letter regarding Defendants’ proposed motion under Rule 12(b) is being transmitted pursuant to Section
III(C)(2) of Your Honor’s Individual Rules and Procedures for Civil Cases, which stays the time for Defendants to
answer or move in response to the Complaint until further order of the Court.

                                                       1
           Case 1:21-cv-01768-LGS Document 11 Filed 05/07/21 Page 2 of 3




Bridge and Ay Dee Kay, LLC d/b/a indie Semiconductor (“indie”). Specifically, Plaintiff alleges
that Defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 by filing
a Form S-4 (the “Registration Statement”) with incomplete information about Morgan Stanley’s
involvement in the merger as financial advisor and lead private placement agent to Thunder
Bridge. Compl. ¶ 3. Plaintiff has also asserted a state law claim for breach of the fiduciary duty
of candor/disclosure based on the same alleged misstatements or omissions. However, the
Complaint fails to state a claim upon which relief can be granted under Rule 12(b)(6) against any
Defendants for several reasons, including but not limited to those set forth herein.2

        First, Plaintiff has failed to plead an adequate claim under Section 14(a) of the Exchange
Act. To state a claim under Section 14(a), a plaintiff must “allege[] facts that (1) the [Registration
Statement] contained a material misrepresentation or omission, which (2) caused his injury, and
(3) that the [Registration Statement] itself, rather than the particular defect in the solicitation
materials, was an essential link in accomplishing the merger.” Gray v. Wesco Aircraft Holdings,
Inc., 454 F. Supp. 3d 366, 384 (S.D.N.Y. 2020) (quoting Bond Opportunity Fund v. Unilab Corp.,
No. 99 Civ. 11074(JSM), 2003 WL 21058251, at *3 (S.D.N.Y. May 9, 2003)).

        Plaintiff’s claims are based solely on information he claims has been omitted from the
Registration Statement. However, the purported bases for these claims are demonstrably false, as
the Registration Statement does, in fact, include information regarding Morgan Stanley that
Plaintiff claims is omitted.3 Moreover, even if the information identified in the Complaint had not
been included within the Registration Statement (which it was), Plaintiff has failed to identify (a)
any SEC regulations requiring disclose of that information; or (b) any statements contained in the
Registration Statement rendered false or misleading by the alleged omissions. As the Second
Circuit Court of Appeals recognized in Resnik v. Swartz, the omission of information from a proxy
statement is generally actionable only “if either the SEC regulations specifically require disclosure
of the omitted information in a proxy statement, or the omission makes other statements in the
proxy statement materially false or misleading.” 303 F.3d 147, 151 (2d Cir. 2002) (emphasis
added). These failures are fatal to Plaintiff’s Section 14(a) claims.

        Second, Plaintiff’s failure to adequately plead a primary violation under Section 14(a) (for
the reasons described above) also requires dismissal of his Section 20(a) claim. See Bond
Opportunity Fund, 2003 WL 21058251, at *11 (dismissing Section 20(a) claims where Complaint
failed to state an underlying violation of Section 14(a)). Further, to the extent Plaintiff has failed
to plead any claims under the Exchange Act, the Court should decline to exercise supplemental
jurisdiction over Plaintiff’s state law breach of fiduciary duty claim. See id. (finding “no reason or
basis upon which to retain supplemental jurisdiction” over remaining state law claims where the
court determined that securities law claims should be dismissed).


2
  In the interest of brevity, Defendants have provided a condensed overview of the arguments for dismissal that they
intend to include in their motion to dismiss. Defendants respectfully reserve the right to raise additional or different
arguments in their motion beyond those referenced in this letter as appropriate.
3
 For example, the Registration Statement discloses the engagement of Morgan Stanley to provide financial advice
and assistance to Thunder Bridge in connection with the proposed transaction and provides a detailed background on
various calls prior to and after this engagement in which Morgan Stanley participated during the sales process. See
Registration Statement, at 109–12.

                                                           2
            Case 1:21-cv-01768-LGS Document 11 Filed 05/07/21 Page 3 of 3




        Finally, Plaintiff has not alleged, and cannot allege, any compensable injury suffered based
on any alleged omissions in the Registration Statement. A unique feature of SPACs is the
shareholder’s redemption right, whereby a shareholder that does not approve of a proposed
transaction may “liquidate his investment in the SPAC” and “be given their full investment back
before the deal takes place.” Schumacher, supra, at 398 (emphasis added). Thus, Plaintiff can
identify no loss suffered as the result of any statements in the Registration Statement—the
transaction has not yet been closed and Plaintiff retains his redemption rights until that time, so
the value of his shares is at a minimum exactly what he paid for them.4 Plaintiff has failed to
identify any compensable injury suffered as a result of the allegedly inadequate Registration
Statement, as necessary to adequately plead the claims asserted in this action.

         In addition, Defendants intend to move this Court in the same motion for dismissal on the
grounds of improper venue and/or forum non conveniens. Defendants have no connection to the
state of New York or the Southern District of New York, other than the fact that Thunder Bridge
is publicly traded on NASDAQ. Thunder Bridge is a Caymans Island company with its principal
place of business in Virginia, and the Individual Defendants are all residents of states other than
New York or, as to one Individual Defendant, a foreign country. Moreover, Plaintiff’s claims relate
not to trades performed through NASDAQ, but rather to a Registration Statement filed by Thunder
Bridge with the United States Securities and Exchange Commission based in Washington, D.C.

        Accordingly, we respectfully request that this Court allow Defendants to proceed with their
anticipated motion to dismiss the Complaint pursuant to the following briefing schedule:

         Defendants shall file their motion to dismiss within 14 days of this Court’s Order entering
          a briefing schedule;
         Plaintiff shall file any opposition within 21 days of Defendants’ filing; and
         Defendants shall file any reply in further support of their motion within 14 days of
          Plaintiff’s opposition (if any).

          We thank the Court for its consideration.

                                                       Respectfully submitted,

                                                        /s/ Alan F. Kaufman

                                                       Alan F. Kaufman
cc:       All Counsel of Record (via ECF)

4
  Thunder Bridge’s stock is freely traded on NASDAQ. The Registration Statement was publicly filed on January 25,
2021 and THBRU closed at $16.99 that day, a 69.9% premium over Plaintiff’s purchase price. If Plaintiff did not
believe the Registration Statement contained sufficient information to allow him to vote his shares in favor of the
proposed transaction, he was free to sell those shares at a substantial profit, but in any event is guaranteed to receive
his money back should he exercise his redemption rights. These facts also demonstrate that Plaintiff has both an
adequate remedy at law and that he would not suffer irreparable harm if the transaction is completed, precluding
injunctive relief. See Litwin v. OceanFreight, Inc., 865 F. Supp. 2d 385, 400 (S.D.N.Y. 2011) (rejecting contention
that “shareholders’ ability to make an informed decision” would be foreclosed without injunctive relief and finding
there was “no legally cognizable harm, let alone irreparable harm” where minority shareholder could not influence
the outcome of the vote).

                                                           3
